Third District Court of Appeal
                                State of Florida

                          Opinion filed February 20, 2019.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                               No. 3D18-2242
                    Lower Tribunal Nos. 18-0249 & 18-0088
                             ________________


                          Haydee Alfaro Gonzalez,
                                      Petitioner,

                                          vs.

                City of Miami, a Municipal Corporation
                         of the State of Florida,
                                      Respondent.



      A Writ of Certiorari to the Circuit Court for Miami-Dade County, Appellate
Division, Veronica A. Diaz, Oscar Rodriguez-Fonts, and Renatha S. Francis, Judges.

      Rex E. Russo, for petitioner.

     Victoria Méndez, City Attorney, and Kerri L. McNulty, Sr. Appellate
Counsel, for respondent.


Before SALTER, LINDSEY, and MILLER, JJ.

                  ON PARTIAL CONFESSION OF ERROR
      PER CURIAM.

      Petitioner Haydee Alfaro Gonzalez seeks to reinstate two separate appeals,

which the Eleventh Judicial Circuit Appellate Division consolidated and then

dismissed.1 The City of Miami concedes that there was no basis to dismiss the

appeal from the City’s Code Enforcement Board (Gonzalez v. City of Miami,

Miami-Dade County Circuit Court, Appellate Division, Case No. 18-0088 AP). We

therefore grant the petition for writ of certiorari, quash the appellate division’s

dismissal order with respect to case number 18-088 AP, and remand for

reinstatement of that appeal.

      Petition granted; order quashed.




1
 Petitioner appealed (1) an order from the Code Enforcement Board (Case No. 18-
088 AP) and (2) an order from the City’s Unsafe Structures Panel (Case No. 18-0249
AP).

                                         2